internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-121070-98 date date company trustee insurer plan date date date x dear this is in response to a request for rulings dated date and subsequent correspondence submitted on behalf of the company by its authorized representatives rulings are requested regarding the income_tax consequences relating to the exercise of participation options as more fully described below the internal_revenue_service addressed the first requested ruling in a ruling dated date plr-113381- plr the second requested ruling is addressed herein the company is primarily engaged in the business of certain manufacturing activities it is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting effective date the company established an unfunded nonqualified_deferred_compensation_plan the plan to provide benefits to certain company executives the participants effective date the company entered into a_trust agreement with the plr-121070-98 trustee an unrelated financial_institution which generally provided for the payment of benefits to the participants or their beneficiaries as required under the plan the company subsequently determined to modify the plan and provide the participants with a choice between i a cash payment or ii a direct and guaranteed right to fixed benefit payments under two group annuity_contracts the contracts purchased from the insurer it is represented that the insurer determined the purchase_price for the contracts dollar_figurex solely by applying its actuarial and pricing assumptions to the benefits and interests each participant would have in the contracts and that the participation options did not effect the purchase_price of the contracts the company remitted the dollar_figurex purchase_price to the insurer on date each participant electing to receive benefits under the contracts received a certificate of beneficial_ownership in the contracts that specifies and fixes the benefits that each participant is entitled to receive obligates the insurer to pay the benefits to the participant and creates for the participant a direct and enforceable contractual right against the insurer for payment of the benefits a participant’s rights under the contracts are not forfeitable under any circumstances and are fully guaranteed by the insurer in a ruling dated date plr-75389-96 plr the service determined that as a result of the modification of the plan a the purchase_price for the benefits under the contracts allocable to each participant is includible in the participant’s income in the year the contracts were purchased and b the purchase_price was deductible by the company in that year under sec_404 of the internal_revenue_code the assets supporting the contracts are placed by the insurer in one or more segregated_asset accounts the investment performance of those segregated_asset accounts does not effect the amount or timing of benefit payments due participants under the contracts the contracts are unallocated ie all assets are available to satisfy all liabilities under the contracts and no assets are earmarked to provide benefits to a particular participant the contracts as issued were nonparticipating_contracts ie only the insurer was at risk or stood to benefit if the payment of benefits to the participants differed from the actuarial and pricing assumptions the insurer used to establish the purchase_price of the contracts both of the contracts contain a participation option which the company timely exercised through the trustee after the participation options were exercised the company participates in the investment mortality retirement and disability performance of the contracts thus if the assets in the segregated_asset accounts available for payment of benefits under the contracts fall below a specified minimum threshold then the company will be required to make a participation payment plr-121070-98 to the insurer to restore the assets to the required level conversely if those assets exceed the stated minimum threshold the company may in accordance with the terms of the contracts require the insurer to make a participation payment to the company of the excess_amount it is represented that after the participation options were exercised there is no sharing of profits from investment_assets between the company and the insurer and that all of those profits inure solely to the company it is further represented that the participation arrangement resulting from the exercise of the options is wholly independent of the insurer’s obligations to the participants and in no way effects the rights and interests of the participants under the contracts whether or not the options are in effect the participants have nonforfeitable fully guaranteed rights to the same benefit payments due from the insurer after the participation options were exercised the company was required to notify the insurer of the asset mix that it selected for investment of the assets supporting the contracts the contracts provide for a choice of two asset mixes and allow the company and the insurer to negotiate additional mixes the company may change the asset mix at any time which would result in a corresponding change to the specified minimum threshold and may require a participation payment to or from the company it is represented however that the company may not direct or control any specific investment_asset purchased by the insurer the company also may discontinue the participation arrangement at any time which also may require a participation payment to or from the company in response to the first requested ruling the service previously determined that neither the exercise of the participation options under the contracts nor participation payments from the company to the insurer nor participation payments from the insurer to the company will result in the current inclusion of any amount in income by the participants or their beneficiaries under the plan the second requested ruling is that the company must recognize in gross_income any participation payments received from the insurer and may deduct from gross_income any participation payments to the insurer the exercise of the participation options raises a threshold issue as to whether the resulting participation arrangement between the company and the insurer constitutes a separate_entity for federal_income_tax purposes the creation of a separate_entity would effect the proper tax treatment of payments between the two parties sec_7701 of the code provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation trust or estate sec_301_7701-1 of the procedure and administration regulations provides that the internal_revenue_code prescribes the plr-121070-98 classification of various organizations for federal_income_tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom for example a separate_entity exists for federal tax purposes if co-owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent nevertheless a joint undertaking merely to share expenses does not create a separate_entity for federal tax purposes for example if two or more persons jointly construct a ditch merely to drain water from their properties they have not created a separate_entity for federal tax purposes similarly mere co- ownership of property that is maintained kept in repair and rented or leased does not constitute a separate_entity for federal tax purposes for example if an individual owner or tenants in common of farm property lease it to a farmer for a cash rental or a share of the crops they do not necessarily create a separate_entity for federal tax purposes sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization case law principles concerning whether a partnership exists provide some guidance on whether a separate_entity is created for federal tax purposes under the case law whether a partnership exists is determined by considering whether in view of the parties’ actions the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 1949_2_cb_5 a list of factors to be considered none of which is conclusive is set forth in 42_tc_1067 the agreement of the parties and their conduct in executing its terms the contributions if any which each party had made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns plr-121070-98 or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise the determination of whether parties intended to join together in a partnership is a question of fact to be determined from testimony disclosed by their agreement considered as a whole and by their conduct in execution of its provisions 327_us_280 the best evidence of the intent of parties is any written document signed by the parties that defines their relationship the documents submitted with this ruling_request make no reference to a partnership between the company and the insurer and neither party represents to the service or third parties that there is a partnership arrangement although the company may select the general asset mix of the assets supporting the contracts it will not direct or control any specific asset purchased by the insurer finally the company and the insurer do not share in the profits and losses associated with the contracts after the participating options were exercised accordingly the conversion of the contracts from nonparticipating to participating status by virtue of the company exercising its participation options does not result in the formation of a separate_entity for federal tax purposes sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying on any trade_or_business under sec_263 no deduction is allowed for any amount_paid our for new buildings or for permanent improvements or betterments made to increase the value of any property or estate under sec_451 the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period pursuant to sec_1_451-1 income is includible in gross_income under an accrual_method of accounting when all the events have occurred that fix the right to the income and the amount thereof can be determined with reasonable accuracy under sec_461 the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income pursuant to sec_461 and sec_1 a a liability is incurred under an accrual_method of accounting and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability plr-121070-98 can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the supreme court in 403_us_345 addressed whether payment of required premiums to a secondary reserve fund established by the federal savings and loan insurance corporation to cover losses if other accounts proved insufficient were deductible business_expenses or nondeductible capital expenditures the court relied on several factors in concluding that the premiums were capital expenditures including the fact that under certain circumstances the premiums were refundable to the savings and loan association in revrul_83_66 1983_1_cb_43 the taxpayer obtained medical malpractice insurance that contained a retrospective rate credit refund provision under which the taxpayer could receive a refund of a portion of the premiums_paid if the insurer’s loss experience over a five year period was not as great as projected the ruling concludes that there was sufficient risk shifting to constitute insurance and thus the premiums are deductible as ordinary and necessary business_expenses under sec_162 unless they are required to be capitalized under sec_263 the ruling then distinguishes lincoln savings and loan association supra stating that t he mere expectancy that a refund may be forthcoming in a future tax_year because malpractice claims actually incurred for a policy year are less than originally expected does not create an asset in the hands of the taxpayer paying the premium similarly any participation payments the company may make in this case are not required to be capitalized under sec_263 the mere expectancy that the actual experience under the contracts will deviate favorably from the actuarial and pricing assumptions used in pricing the contracts and thus potentially result in a right to subsequent participation payments from the insurer does not create a separate and distinct asset in the hands of the company accordingly based on the facts and representations submitted with the ruling_request we conclude that the company must recognize in gross_income any participation payment from the insurer in the taxable_year in which the right to the payment becomes fixed and the amount thereof is reasonably ascertainable in addition the company may deduct from gross_income as an ordinary and necessary business_expense under sec_162 any participation payment made to the insurer in the taxable_year in which the payment is made no opinion is expressed as to the tax treatment of the exercise of the participation options under the provisions of any of the other sections of the code and regulations which may be applicable in addition no opinion was requested and none is expressed as to the applicability of sec_72 of the code to the contracts in the hands of the company plr-121070-98 in accordance with a power_of_attorney filed in connection with this ruling_request a copy of this ruling is being sent to your authorized representative a copy of this ruling should be attached to any federal_income_tax return to which it is relevant this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely acting assistant chief_counsel income_tax and accounting by douglas a fahey acting chief cc dom it a
